IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. PD-0481-11



                         DAVID DUANE DUNIGAN, Appellant

                                              v.

                                 THE STATE OF TEXAS

                       ON REHEARING OF APPELLANT’S
                     PETITION FOR DISCRETIONARY REVIEW
                     FROM THE TENTH COURT OF APPEALS
                               ELLIS COUNTY

              Per curiam.

                                       OPINION


       Appellant was convicted of evading arrest and was sentenced to confinement for

twenty years. The Court of Appeals affirmed the conviction. Dunigan v. State, (Tex.

App. — Waco, No. 10-10-00043-CR, delivered March 2, 2011). Appellant’s petition for

discretionary review was dismissed as untimely filed on August 24, 2011. Appellant has

filed a motion for rehearing requesting reinstatement of his petition so that it will be
                                                                             Dunigan - 2

considered by this Court. Appellant’s motion for rehearing is granted. His petition filed

in this Court on August 12, 2011, is reinstated as of October 19, 2011, and will be

considered in accord with Tex.R.App.P. 68.




Delivered October 19, 2011
Do not publish